Exhibit 10.2
PIER 1 IMPORTS, INC.
STOCK PURCHASE PLAN
Restated As Amended June 20, 2008
PURPOSE OF PLAN
     The purpose of the Pier 1 Imports, Inc. Stock Purchase Plan (the “Plan”),
which was established in 1980 and was most recently amended and restated on
June 25, 2004, is to provide Eligible Participants of Pier 1 Imports, Inc. and
its employing affiliates with the opportunity to acquire an ownership interest
in Pier 1 Imports, Inc. and thereby provide those who will be responsible for
the continued growth of Pier 1 Imports, Inc. with a more direct concern about
its welfare and a common interest with other shareholders of Pier 1 Imports,
Inc. The Plan provides a voluntary method of acquiring shares of Common Stock in
convenient installments by compensation deductions, supplemented by
contributions from the Company. The Board of Directors of Pier 1 Imports, Inc.
has adopted this restatement and amendment of the Plan, subject to approval by
the shareholders of Pier 1 Imports, Inc. at their annual meeting on June 20,
2008. Upon approval by the shareholders of Pier 1 Imports, Inc., the Plan as
amended and restated herein shall become effective as herein provided.
SUSPENSION PERIOD
     On January 24, 2008, the Board of Directors, upon the recommendation of the
Compensation Committee of the Board of Directors, approved a resolution (i) to
suspend Participant compensation deductions, Company matching contributions and
enrollment of new Participants under the Plan and (ii) to suspend purchases of
shares of Common Stock under the Plan, each to occur after the last event in
which Participant compensation deductions plus Company matching contributions
could be used to purchase shares of Common Stock within the authorized aggregate
amount for issuance under the Plan of 1,500,000 shares of Common Stock. The
effective date of the suspension was March 29, 2008 (the “Suspension Date”). The
suspension period (the “Suspension Period”) began on the Suspension Date and
will end as soon as administratively practicable after the Plan as amended and
restated herein is approved by the shareholders at their annual meeting on
June 20, 2008. Should the amended and restated Plan not be approved at that
meeting, then the Suspension Period will continue. During the Suspension Period,
all other aspects of the Plan will continue in full force and effect.
ARTICLE I
ELIGIBILITY
     All employees of the Company who have attained the age of majority of their
state or province of residence and have completed 60 days of continuous
employment

-1-



--------------------------------------------------------------------------------



 



with the Company will be eligible to participate in the Plan at their election;
provided, however, that a Participant who has withdrawn from the Plan will again
be eligible to participate only after a period of 6 months from the date of such
withdrawal. Directors will also be eligible to participate in the Plan at their
election, provided, however, that Directors who are also employees of the
Company will be governed by all provisions of the Plan, including eligibility
requirements, applicable to employees of the Company.
     No amounts from an employee Participant’s Account will be used to purchase
shares of Common Stock if immediately after such purchase such employee would
own 5% or more of the total combined voting power or value of all classes of
stock of the Company (including any stock attributable to such employee under
Section 424(d) of the Code).
ARTICLE II
PARTICIPATION
     An Eligible Participant at his election may enroll as a Participant by
completing and signing a compensation deduction authorization form. Such forms
may be obtained through the Human Resources Department of the Eligible
Participant’s employer, or in the case of a non-employee Director from the
Company. Enrollment shall become effective and the Company will establish an
Account for an Eligible Participant as soon as practicable after the signed
compensation deduction authorization form is received by the Eligible
Participant’s employer, or in the case of a non-employee Director is received by
the Company.
ARTICLE III
METHOD OF OPERATION
     Pier 1 Imports, Inc., assisted by the Administrative Committee, will
administer the Plan and will establish an Account in the name of each
Participant. The Company will deduct funds from each Participant’s pay as
authorized and will credit monthly the Plan Account of such Participant with
such deducted fund amounts plus Company contribution amounts established
pursuant to Article V on behalf of Participant. Such amounts will be used as
soon as administratively practicable to purchase shares of Common Stock (i) in
the open market by a Broker designated by the Administrative Committee, or
(ii) directly from Pier 1 Imports, Inc. No purchases of Common Stock, however,
through a Broker may be made at a price which is greater than the fair market
value of the Common Stock at the time of the purchase. Purchases of shares of
Common Stock from Pier 1 Imports, Inc. will be at an average price per share
determined over an allocation period, each as established by the Administrative
Committee from time to time. Purchased shares will be allocated to the Accounts
of Participants, at the average price per share for open market purchases or the
average price per share as established by the Administrative Committee, as the
case may be, in proportion to the funds received for each respective Account.
Allocation will be made in full shares of Common Stock and

-2-



--------------------------------------------------------------------------------



 



fractional interests therein to the one-thousandth of a share. Any Broker’s
commissions or markups on purchases made by a Broker will be paid by Pier 1
Imports, Inc.

-3-



--------------------------------------------------------------------------------



 



ARTICLE IV
COMPENSATION DEDUCTIONS
     An employee Participant, including an employee Participant who is also a
Director, will specify in a deduction authorization form the amount to be
withheld from his Compensation, with a minimum of $2.50 per week and a maximum
of 20% of his Compensation. A non-employee Director will specify in a deduction
authorization form the amount to be withheld from his cash director compensation
payments. A non-employee Director may not contribute any amounts in excess of
his cash director compensation payments. Deductions from Compensation or
deductions from a non-employee Director’s cash director compensation payments,
as the case may be, will be made from each check payable to a Participant, and
such authorization will remain effective until revised or terminated as
hereinafter provided.
     Deductions from Compensation or deductions from a non-employee Director’s
cash director compensation payments, as the case may be, may be increased or
decreased (subject to the minimum and maximum limitations set forth above) at
any time by the Participant completing a new deduction authorization form and
submitting it to the Human Resources Department of the Participant’s employer,
or to the Company in the case of a non-employee Director. Commencement of
deductions and increases or decreases of deductions will become effective as of
the first day of a payroll period, provided that it is administratively
practicable, after a Participant’s request is received. With respect to
non-employee Directors, all references to “the first day of a payroll period”
herein means the date of a cash director compensation payment.
ARTICLE V
COMPANY CONTRIBUTIONS
     The Company will contribute an amount equal to 25% of the Compensation
deduction of each employee Participant, including an employee Participant who is
also a Director, for the purchase of Common Stock under the Plan for each
Participant. The Company will contribute an amount equal to 25% of the
non-employee Director’s deduction from his cash director compensation payments
for the purchase of Common Stock under the Plan for such non-employee Director.
ARTICLE VI
TERMINATION OF COMPENSATION DEDUCTIONS
     A Participant’s compensation deduction authorization shall automatically
terminate upon death, termination of employment or cessation of service as a
Director, as the case may be. Compensation deductions may also be voluntarily
terminated at any time by Participant’s written notice to the Human Resources
Department of the Participant’s employer, or notice to the Company with respect
to a non-employee

-4-



--------------------------------------------------------------------------------



 



Director Participant (“Withdrawal Request”). Voluntary termination of deductions
shall become effective as of the first day of a payroll period, provided that it
is administratively practicable, and after receipt of a Withdrawal Request.
After termination of compensation deductions, a Participant’s Account shall be
closed in accordance with the terms set forth in Article IX.
ARTICLE VII
TERM; AMENDMENT OR TERMINATION OF PLAN
     Unless previously terminated by the Board of Directors, the Plan will
automatically terminate on the earlier of (i) the fifth anniversary of the
Effective Date (i.e., June 20, 2013), or (ii) when an aggregate of 2,500,000
shares of Common Stock, plus 41,025 authorized shares of Common Stock which
remained available for issuance under the Plan on the Suspension Date, have been
issued after the Effective Date. The Board of Directors reserves the right to
amend, suspend or terminate the Plan at any time. Any such action will not
result in the forfeiture of any funds deducted from the compensation of any
Participant or contributed by the Company on behalf of any Participant, or of
any Common Stock shares or fractional interest in Common Stock shares held in a
Participant’s Account, or of any dividends or other distributions in respect of
such shares, which occur before the effective date of the amendment, suspension
or termination of the Plan.
     Any amendment to the Plan will be submitted to the shareholders of Pier 1
Imports Inc. for approval by the affirmative vote of a majority of the shares of
the Common Stock present or represented by proxy and entitled to a vote on the
matter at a meeting called therefor, if the amendment would:

  (a)   materially increase the benefits accruing to Participants; or     (b)  
materially increase the number of shares of Common Stock which may be issued
under the Plan; or     (c)   materially modify the requirements as to
eligibility for participation in the Plan.

ARTICLE VIII
PARTICIPANTS’ ACCOUNTS
     Each Participant for whose Account purchases of shares of Common Stock were
allocated acquires full ownership of all such allocated shares and any
fractional interest therein. All shares will be registered in the name of the
Plan and will remain so registered until delivery of the shares to the
Participant pursuant to the Plan. Shares of Common Stock held by the Plan in a
Participant’s Account may not be sold or assigned, nor may a security interest
in such shares be granted. A Participant’s compensation deductions will

-5-



--------------------------------------------------------------------------------



 



terminate if he grants a security interest or sells or assigns his interest in
the Plan.
     A Participant’s Account will be credited with all dividends, if any, paid
with respect to the full shares and any fractional interest in shares held in
his Account. All cash dividends will be reinvested in Common Stock following
payment thereof.
     Stock dividends and/or any stock splits with respect to shares of Common
Stock held in a Participant’s Account will be credited to the Account without
charge. Distributions of other securities and rights to subscribe may be sold at
the direction of the Administrative Committee, and the proceeds will be handled
in the same manner as a cash dividend.
     A Participant will receive quarterly and annual statements of his Account.
The Company will send to each Participant as soon as administratively
practicable, by mail or otherwise, all notices of meetings, proxy statements and
other materials distributed by Pier 1 Imports, Inc. to its shareholders. Upon
receipt of instructions from a Participant, the Administrator of the Plan will
vote, or exercise dissenter’s rights when applicable, shares of Common Stock in
Participant’s Account in accordance with the instructions of Participant. In
addition, the Administrator of the Plan will vote, or exercise dissenter’s
rights when applicable, shares of Common Stock in Participants’ Accounts for
which no instructions were received in the same proportion as shares for which
instructions were received are voted.
     In the event of a tender offer for Common Stock, the Company will send to
each Participant the tender offer documents and other materials relating to such
tender offer that are received by the Plan as a holder of Common Stock, together
with a form to provide instructions whether to direct the Administrator of the
Plan to tender into the tender offer the Common Stock in a Participant’s
Account. Upon receipt of instructions from a Participant, the Administrator of
the Plan will take such action as directed by Participant. In addition, the
Administrator of the Plan will tender into such tender offer only that number of
shares of Common Stock for which valid instructions were not received from
Participants that bears the same ratio to the total of all shares for which
valid instructions were not received as the number of shares for which valid
instructions to tender into the tender offer bears to the total number of shares
in Participants’ Accounts.
ARTICLE IX
WITHDRAWAL FROM THE PLAN AND
DISTRIBUTION OF SHARES
     A Participant may withdraw from the Plan at any time by delivering a
Withdrawal Request as set forth in Article VI. Upon such withdrawal from the
Plan, all shares in the Account of such Participant shall be distributed to the
Participant as soon as administratively practicable after the end of the month
in which the Withdrawal Request is received. A Participant who withdraws from
the Plan may not re-enter the Plan until 6

-6-



--------------------------------------------------------------------------------



 



months after such withdrawal. After that time, the Participant may re-enter the
Plan by following the procedures set forth in Article II.
     Any Participant, or the estate of any Participant, whose compensation
deduction authorization is automatically terminated as set forth in Article VI,
may submit a Withdrawal Request and close their Account. If a Withdrawal Request
is not submitted, then all shares in such Account shall be automatically
distributed to such former employee or such former employee’s estate, as the
case may be, at the same time and in the same manner as shares are distributed
to Participants pursuant to the following paragraph.
     All shares in the Account of each Participant shall be automatically
distributed to the Participant at least once each calendar year. The Company may
at its option make all distributions under this Article IX electronically in
book-entry form which may include delivery of fractional shares.
ARTICLE X
RESALE OF STOCK ACQUIRED FROM THE PLAN
     Participants who are deemed to be “affiliates” of Pier 1 Imports, Inc.
within the meaning of the Securities Act of 1933 (“Act”) may sell or transfer
such shares only in accordance with the provisions of Rule 144 under such Act,
in a transaction otherwise exempt from registration under such Act or pursuant
to an effective registration under such Act. Additionally, all sales of Common
Stock shall be subject to and in compliance with the Pier 1 Imports, Inc.
insider trading policies and procedures and all applicable laws, rules and
regulations.
ARTICLE XI
MISCELLANEOUS
     Neither the act of establishing the Plan nor any provision hereof or action
taken hereunder shall be construed as giving any Participant the right to be
retained as an employee or Director of the Company, and the right of the Company
to dismiss or discharge any employee, and the right of the shareholders of Pier
1 Imports, Inc. to elect Directors of Pier 1 Imports, Inc., are specifically
reserved.
     Pier 1 Imports, Inc. may require compliance with or satisfaction of any
legal requirement which may be deemed by it necessary as a condition for
participation in the Plan or for distribution or payment of interests or
benefits thereunder.
     By his act of participating in the Plan, or of accepting any benefits
hereunder, a Participant and any person claiming under or through him shall
thereby be conclusively deemed to have accepted and consented to the application
to him of the provisions of the Plan.

-7-



--------------------------------------------------------------------------------



 



     Neither Pier 1 Imports, Inc. nor any of its subsidiaries both corporate and
non-corporate (including, but not limited to, any statutory trust), nor any
Director, officer, employee or agent of Pier 1 Imports, Inc. or any of its
subsidiaries both corporate and non-corporate (including, but not limited to,
any statutory trust), warrants or represents in any way to any Participant that
the value of Common Stock will increase or will not decrease or that dividends
will be paid on Common Stock, either at all or at any particular level. Each
Participant assumes all risks in connection with changes in value of Common
Stock and all risks that dividends may not be paid, either at all or at any
particular level.
     Any words used herein in the masculine gender shall be construed as though
they were used in the feminine gender wherever appropriate.
     Upon voluntary or automatic withdrawal by a Participant from the Plan,
shares may be distributed from the Plan electronically in book-entry form and
may include fractional shares. If the Company elects to distribute only full
shares from the Plan, then any fractional shares shall be valued at a fair
market value and distributed in cash in conjunction with the distribution of
full shares.
     The Plan is hereby amended and restated in its entirety effective as of
June 20, 2008, subject to shareholder approval as stated above.
ARTICLE XII
DEFINITIONS
     For the purpose of the Plan, unless the context clearly or necessarily
indicates the contrary, the following words and phrases shall have the meanings
set forth in the definitions below:
     a. “Account” shall mean the separate Account established and maintained for
each Participant pursuant to Article VIII hereof.
     b. “Administrative Committee” shall mean the committee which may be from
time to time formed to assist Pier 1 Imports, Inc. in the administration of the
Plan, the members of which shall be appointed by the Board of Directors. The
Administrative Committee shall be comprised of not less than two “Non-Employee
Directors” of Pier 1 Imports, Inc. as that term is defined in Rule 16b-3(b)
promulgated under the Securities Exchange Act of 1934, as amended. The
Administrative Committee will be the Compensation Committee of the Board
provided that the above requirements are met, in which event no additional
appointment shall be necessary by the Board of Directors.
     c. “Administrator of the Plan” shall mean Pier 1 Imports, Inc.
     d. “Board of Directors” shall mean the Board of Directors of Pier 1
Imports, Inc.

-8-



--------------------------------------------------------------------------------



 



     e. “Broker” shall mean the broker appointed by the Administrative Committee
pursuant to Article III.
     f. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     g. “Common Stock” shall mean shares of common stock, par value $1 per
share, of Pier 1 Imports, Inc.
     h. “Company” shall mean Pier 1 Imports, Inc., a Delaware corporation, its
successors and assigns and any of its subsidiaries both corporate and
non-corporate (including, but not limited to, any statutory trust) any of which
has employees and which shall adopt the Plan by action of its board of
directors, or other governing person or entity, if applicable.
     i. “Compensation” shall mean the total of all amounts paid by an employer
to or for the benefit of an employee Participant for services rendered or labor
performed for the employer which are required to be reported on the
Participant’s federal income tax withholding statement or statements (Form W-2,
Box 1 or its subsequent equivalent), subject to the following exclusions:
taxable income resulting from the exercise of stock options, non-cash
compensation (i.e., non-cash awards), moving expense reimbursements, cash and
non-cash fringe benefits, expense allowances, expense reimbursements, payments
of deferred compensation, welfare benefits, severance pay, supplemental
disability pay, relocation pay and compensation earned before an employee was
first eligible to participate in the Plan.
     j. “Director” shall mean an individual who is a member of the Board of
Directors.
     k. “Effective Date” shall mean June 20, 2008, provided that the Plan as
amended and restated herein is approved by the shareholders of Pier 1 Imports,
Inc. at their annual meeting on that day, as may be continued.
     l. “Eligible Participant” shall mean any employee, including any employee
who is a Director, or a non-employee Director who meets the requirements stated
in Article I.
     m. “Participant” shall mean any employee or non-employee Director who
elects in accordance with the provisions of the Plan to participate in the Plan
through compensation deductions pursuant to Article II.
     n. “Plan” shall mean the Pier 1 Imports, Inc. Stock Purchase Plan, as
amended and restated herein.

-9-



--------------------------------------------------------------------------------



 



Signed effective as amended and restated June 20, 2008 (the “Effective Date”)
Pier 1 Imports, Inc.,
a Delaware corporation

          By:           Gregory S. Humenesky        Executive Vice President   
   

-10-